Citation Nr: 1449985	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the overpayment of disability compensation benefits, in the calculated amount of $66,385.20, was improper due to VA administrative error.

2.   Entitlement to apportionment of the Veteran's VA benefits on behalf of his spouse, A.J.M., during incarceration.

3.  Entitlement to waiver of indebtedness in the calculated amount of $66,385.20.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and from a December 2013 decision of the Committee on Waivers and Compromises (Committee).

This is a complex situation and the Board believes some explanation is required as to what the Board believes are the facts of this case:  The RO initially indicated that it was the Veteran's spouse that was filing this claim, not the Veteran.  However, the attorney in this case represents both the Veteran and his spouse and both the Veteran and his spouse interests in this appeal appear to be identical:  They appear to both indicate that overpayment of disability compensation benefits, in the calculated amount of $66,385.20, was improper due to VA administrative error, that entitlement to apportionment of the Veteran's VA benefits on behalf of his spouse, A.J.M., during incarceration was warranted (normally in an apportionment case the spouse's interests and the a Veteran's interest are incompatible and sometimes highly adversarial, however, in this case they both appear to want the same thing: money for the spouse while the Veteran was in prison) and both want a waiver of indebtedness in the calculated amount of $66,385.20.

In light of these facts, the Board believes it is more appropriate to indicate that this is an appeal from the Veteran, with the Veteran's spouse receiving a copy of all correspondence in light of her co-interest in this case.  The RO/AMC and the attorney for the Veteran and the spouse should insure that the spouse and the Veteran receive all correspondence in this case. 

If the Board is incorrect about the facts above, the attorney for both the Veteran and his spouse should notify the VA immediately. 

Beyond the above, if, at any point, the interests of the Veteran and the Veteran's spouse diverge, the attorney in this case may need to undertake appropriate action to avoid a conflict.  The question of any conflict will be addressed below. 
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In a March 2006 decision, the Veteran's claim for increased compensation benefits based on dependency was denied.  On his behalf, in January 2011 the Veteran's representative submitted a notice of disagreement with the decision after learning of the decision.  See, June 2014 statement.  The issue regarding the timeliness of the appeal of the March 2006 decision, while raised by the record, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is referred to the RO for development and adjudication (if needed).  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth above, the issues before the Board at this time are whether the overpayment of disability compensation benefits, in the calculated amount of $66,385.20, was improper due to VA administrative error and entitlement to apportionment of the Veteran's VA benefits on behalf of his spouse, A.J.M., during incarceration.

A review of the record shows that the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in December 2003 appointing Robert V. Chisholm as his representative.  

In December 2013, the Veteran's spouse, A.J.M., also submitted a VA Form 21-22a appointing Mr. Chisholm as her representative.  

Regarding the Veteran's request for waiver of indebtedness, in a December 2013 determination, the Committee denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $66,385.20.  In January 2014, the Veteran submitted a notice of disagreement with the Committee's waiver determination.  Under these circumstances, a Statement of the Case (SOC) addressing the Veteran's entitlement to a waiver of recovery of the debt is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should clarify, in writing, the intentions of the Veteran's representative, attorney Robert V. Chisholm, with respect to his representation of the Veteran's spouse, A.J.M.

Simply stated, is Mr. Chisholm representing both the Veteran and his spouse in this case?  If so, is there any conflict of interests?  A clear statement from the attorney would be helpful in this regard. 

2.  The RO should forward the case to the Committee for issuance of a SOC with respect to the Veteran's entitlement to a waiver of recovery of overpayment of the $66,385.20.  The SOC should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



